Citation Nr: 1103553	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from February 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By way of the October 2006 decision, the RO continued 
the Veteran's 20 percent disability rating for his diabetes 
mellitus type II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Disability due to diabetes mellitus is manifested by a 
requirement of insulin and a restricted diet, and is rate as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under this Code, a 40 percent disability rating may be assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent disability rating may be 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  A 100 percent rating may be assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.   
Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process.  See 38 C.F.R. § 4.120, DC 7913, 
Note (1).  

In order for the Veteran to warrant a higher rating there needs 
to be evidence of diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  At the Veteran's last 
VA examination in September 2007, it was noted that he was able 
to complete most of the activities of daily living though he was 
much less active in his recreational and social  life because of 
leg pain, dietary restrictions, and other problems.  

Subsequent to that examination, a December 2007 statement was 
added to the file from the Veteran's manager at work.  This 
statement indicated that the Veteran missed many days from work 
and that they had to stop a lot on the road because of the 
Veteran's diabetes mellitus.  In a December 2010 statement, the 
Veteran's representative asserted that it was plausible the 
Veteran's condition worsened since the last VA examination and 
that this possibility was corroborated by the December 2007 
statement. 

Due to the length of time since the last examination, and the 
complaints of possibly worsening symptomatology, a new VA 
examination would be helpful in providing a current snapshot of 
the severity of the Veteran's diabetes mellitus.  

The RO should arrange for the Veteran to have a VA examination to 
determine the current severity of disability due to his diabetes 
mellitus.  Prior to any VA examination, attempts should be made 
to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  With the assistance of the Veteran the RO 
should obtain any employment records from the 
Veteran's employer in order to ascertain how 
many days of work he has missed solely due to 
his service-connected diabetes mellitus. 

3.  The Veteran then should be afforded a VA 
examination to determine the current severity 
of his diabetes mellitus, or complications 
thereof.  The claims file must be made 
available to the examiner(s), and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

The examiner should prepare a report of 
examination that details the current severity 
of his diabetes mellitus, and includes comment 
as to whether there was any regulation of 
activities. 

The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


